DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 7, 9 and 12 is/are objected to because of the following informalities:
At line 4 of claim 7, “resp.” should be replaced with “respectively”.
At line 7 of claim 9, “resp.” should be replaced with “respectively”.
At line 3 of claim 12, “by the same as part” should be replaced with “by the gas generator as part”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 1-14, the phrases "for example", “such as”, “especially”, “preferably” and “particular” render(s) the claim(s) indefinite because it is unclear 
Examiner suggests a careful revision of the claims to remove lack of antecedent basis and double inclusion issues (e.g. at line 5 of claim 1, “filter unit” should be replaced with “the at least one filter unit” and at line 4 of claim 5, “the idle state” should be replace with “an idle state”).
In regards to claims 2, 4-5, 7 and 13, the terminology “and/or” renders the limitations indefinite as it is unclear if the limitations require the combination of elements or a selection of one option.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayville et al. (US Publication 2012/0125219).

an exterior housing (12), an igniter unit having an igniter (20),
a combustion chamber having fuel bodies (27,28) and being arranged axially downstream of the igniter unit (Reference is made to Figures 1-4),
at least one filter unit (99) being arranged within the combustion chamber, which filter unit divides the combustion chamber along a longitudinal axis of the gas generator into a first combustion chamber portion having a first number of first fuel bodies (27) and at least one additional combustion chamber portion having an additional number of additional fuel bodies (28);
characterized in that the at least one filter unit is configured to be permeable to gas and/or permeable to particles, wherein at least several of the first fuel bodies (27) are arranged on an igniter-side end face (99a) of the at least one filter unit and at least several of the additional fuel bodies (28) are arranged on a rear side (99b) of the at least one filter unit opposed to the igniter-side end face;
 characterized in that inside the combustion chamber at least two or more filter units (98,99) are arranged which divide the combustion chamber along the longitudinal axis of the gas generator (12) into at least three or more combustion chamber portions;
characterized in that the at least one filter unit (99) extends substantially perpendicularly to the longitudinal axis of the gas generator (12) and substantially over the entire radial cross-sectional area of the housing of the gas generator (Reference is made to Figures 1-4 and Paragraph 0027);

characterized in that in addition to the first and the additional bodies which are important to gas generation by the gas generator, a booster charge (an auto-ignition booster charge that isn’t shown; Reference is made to Paragraphs 0017 and 0023) is accommodated in the gas generator;
an airbag module comprising a gas generator, an airbag inflatable by the gas generator and a fastening means for mounting the airbag module on a vehicle, characterized in that the gas generator is configured according to claim 1 (Reference is made to Figure 5 and Paragraph 0051);
a vehicle safety system comprising a gas generator, an airbag inflatable by the gas generator as part of an airbag module, and an electronic control unit by means of which the gas generator can be activated, if a trigger situation is given, characterized in that the gas generator is configured according to claim 1 (Reference is made to Figure 5 and Paragraph 0051);
a method for operating a gas generator, according to claim 1, comprising:
the following steps of:
a) activating an igniter unit (20) for generating ignition fumes and an increase in pressure inside an ignition chamber (112);
b) introducing the ignition fumes into a first combustion chamber portion (between 98 and 99) toward a number of first fuel bodies (27);
c) igniting at least part of the number of first fuel bodies (27) and thus generating burning gas and/or burning particles;

e) igniting at least part of the number of additional fuel bodies (28) and thereby generating additional burning gas delayed in time compared to step c);
f) opening a second burst element (170) on the end side of the gas generator and discharging the burning gas of the first and additional combustion chamber portions into the environment of the gas generator (Reference is made to Figure 5 and Paragraph 0051);
characterized in that at the beginning of step b), a first burst element (cap of initiator) which closes the ignition chamber (space inside the initiator cap) and which constitutes a closure element toward a compressed gas container is opened (Examiner notes that “constitutes a closure…” does not positively recite the inflator has compressed gas prior to ignition, nor does it preclude the consideration of the state during inflation where there is compressed gas due to the burning of the booster and/or gas generant material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayville et al. in view of Adams et al. (US Patent 4,437,681).
In regards to claim(s) 6-7, Mayville et al. discloses the claimed limitations excluding the at least one filter unit (99) being configured as a subassembly comprising plural individual filter elements
Adams et al. discloses that it is known to form filter elements from a plurality of individual elements (Reference is made to Column 3, line 59 - Column 4, line 11) including the at least one filter unit has areas of different density and, respectively, the plural individual filter elements (24,25) have different densities and/or flow rates for gases and particles.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the filter of Mayville et al. in view of the teachings of Adams et al. to include a filter unit comprised of a variety of individual filter elements of different densities so as to achieve the desired filtration and flow rates (Reference is made to Column 4, line 44 - Column 5, line 8).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayville et al. in view of Adams et al. and further in view of Tokuda et al. (US Publication 2014/0239623).
In regards to claims 8, Mayville et al. in view of Adams et al. discloses the claimed limitations excluding the filter unit comprising the specific arrangement of elements.  Examiner notes that Mayville et al. discloses that it is known to form filters from any of a variety of materials and specifically recites at least the following filter 
Tokuda et al. discloses an “example of [a] filter can include a filter that is a laminate obtained by winding a plain woven wire mesh, expanded metal, punched metal (perforated metal), or the like a plurality of times thereby explicitly meeting as least a laminated filter formed of expanded sheet metal, expanded sheet metal, wire mesh (Reference is made to Paragraph 0106).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the filter of Mayville et al. in view of Adams et al. in view of the teachings of Tokuda et al. to try a laminated filter of various types so as to provide adequate filtration while not limiting the desired burn rate.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayville et al. in view of Clark (US Publication 2015/0197213).
In regards to claim(s) 9, Mayville et al. discloses the claimed limitations excluding the gas generator being a hybrid inflator.
Clark discloses that airbag inflators are “[t]ypically, inflators are compressed gas, pyrotechnic, or hybrid inflators” (Reference is made to Paragraph 0003) and “[t]he chamber 180 may contain a first gas source. The present invention encompasses all different gas sources; accordingly, gas sources including pyrotechnic generants, compressed-stored gas, any other known gas source, or any combination thereof may 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the inflator of Mayville et al. in view of the teachings of Clark to include a compressed gas since it is an old and well known generant substance and would have been an obvious alternative generant combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616